MEMORANDUM**
Jill Morton appeals pro se the district court’s summary judgment in favor of Kaiser Foundation Hospital in her employment discrimination action, which alleged she was terminated because of her disability. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the summary judgment, Wallis v. J.R. Simplot Co., 26 F.3d 885, 888-89 (9th Cir.1994), and we affirm.
*656The district court properly granted summary judgment because Morton failed to produce evidence sufficient to create a genuine issue of material fact as to whether the proffered reason for her termination was pretextual. See Snead v. Metro. Prop. & Cas. Ins. Co., 237 F.3d 1080, 1093 (9th Cir.2001).
Morton’s contention that the district court improperly granted summary judgment without further discovery lacks merit because Morton failed to file a motion pursuant to Fed.R.Civ.P. 56(f) to extend the time for discovery. See Margolis v. Ryan, 140 F.3d 850, 853 (9th Cir.1998).
Morton’s contention that the final judgment is void because she never consented to proceed before a magistrate judge lacks merit because the district court judge entered the final judgment.
Morton’s remaining contentions also lack merit.
We deny Morton’s motion to strike, filed June 30, 2003.
We deny Kaiser Foundation Hospital’s motion to strike, filed June 18, 2003.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.